DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (2009/0007368 A1).
Regarding to claims 9, 19 and 20, Oh teaches an air cleaning system comprising a main air cleaner (22 in Fig. 2) and a handheld air cleaner (12 in Fig. 2) at a smaller air cleaning capacity than the main air cleaner (22) and configured to be mounted on and removed from the main air cleaner (see 12 in Fig. 2), the handheld air cleaner (12) including a suction body (32) having a first surface and a handle (28) coupled to the suction body (32), wherein, when the handheld air cleaner (12) is mounted on the main air cleaner (22), the main air cleaner (22) performs at least one of suctioning foreign matter from the first surface, and wherein when the handheld air cleaner is configured to be seated on and lifted from the main air cleaner (22), the handheld air cleaner (12)  being configured to suction a lesser volume of air than the main air cleaner (22).
Regarding to claim 10, Oh teaches the main air cleaner (22) includes a mounting portion (23 in Fig. 2) configured to receive the handheld air cleaner (12), and upon being mounted on the main air cleaner (22), it is inherent that the dust inlet of the handheld air cleaner is aligned to the dust inlet of the main air cleaner (22), and
a fan (34 in Fig. 2) to suction air through the dust inlet.
Regarding to claim 11, Oh shows in Figure 2 that the main air cleaner (22) including a suction portion provided at a bottom and an inlet connection conduit connecting the dust inlet and the suction portion (see Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (2009/0007368 A1), as applied supra.
Claim 12 calls for an ultraviolet light emitting diode provided on the surface of the air cleaner for sterilizing function.  It is well-known in the art the ultraviolet light has an effective bacteria and virus disinfection and it is obvious to provide an ultraviolet light emitting diode onto the air cleaner of Oh to disinfect the surface of the device to prevent disease infection from multiple users.
Claim 13 calls for a sensor mounted on the main air cleaner.  It is well-known in the art at when a hand held air cleaner is mounted onto or off the main air cleaner, there may be an issue between the alignment and misalignment upon mounting a hand held air cleaner onto or off the main air cleaner.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a sensor on the main air cleaner of Oh to detect the misalignment of the hand held air cleaner to the main air cleaner and to send the signal to the user to correct it.
Claim 14 calls for the main air cleaner and the hand held air cleaner wirelessly communicate with each other.  It is well-known in the art that wireless communication is widely use nowadays in this technology age to promote smart communication between the user and multiple devices, therefore, it is obvious to have multiple air cleaner devices of Oh to be wirelessly connected to promote wireless communication via a smart phone, a tablet or mobile device or the like by the user.
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts discloses an agitator (35 in Fig. 3) exposed through the lower surface (37) of the hand held air purifier case (32) wherein the agitator (35) is configured to move out of and into the case (32) to strike a surface (37) provided below the case (32), as shown in Applicant’s Figure 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts discloses the handheld air purifier (31 in Fig. 3) including a striking bar (35) provided at a lower surface (37) of the suction body (31), the striking bar (35) being configured to move forward from the suction body and backward toward the suction body to strike a surface (37), wherein the suction body includes a rotating assembly (310 in Fig. 20) having a turbine, and the striking member (35) is configured to move when the turbine rotates, and the suction body includes a power transmitting assembly to convert a rotation movement of the turbine to a linear movement of first and second ends of the striking member, the first and second ends being configured to alternate pivoting. back and forth when the turbine rotates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 14, 2022